 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. H. Belo CorporationandLewis E. Elam,Jr., Donald R. Melton, RonaldJ. Payne, andCharlesR. Mitchell.Case 16-CA-2678.May 31,1967DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAOn November 18, 1966, Trial Examiner George L.Powell issued his Decision in the above-entitledproceeding, finding that theRespondent hadengaged in and was engaging in certain unfair laborpractices, and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner'sDecision.Thereafter,theRespondentfiledexceptions to the Trial Examiner's Decision and abrief in support of said exceptions, and the ChargingParties filed a brief in opposition to Respondent'sexceptions and in support of the Trial Examiner'sDecision, and cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision and the entire record in thecase, including the exceptions, cross-exceptions, andbriefs, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, withthe following addition.The Trial Examiner failed to conclude, as allegedin the complaint, that the Respondent, in fact,discharged and refused to rehire the 68 mailing roomemployees named in his Recommended Order. Wefind merit in the Charging Parties' exception to theTrial Examiner's failure in this regard.On May 7, 1966, Respondent's mailing roomemployees engaged in a concerted work stoppage inprotestagainst their terms and conditions ofemployment and upon Respondent's refusal todiscuss such matters with their informally appointedrepresentatives.The employees' committee confronted MailingRoom SuperintendentW. B. Wilson with theirgrievances and, after a short, abortive discussion,Wilson ordered them out of his office. Shortlythereafter, another supervisor, W. Conkle, shoutedto the entire group through his office window,ordering them off Respondent's property and stating'N L.R.B v. Washington Aluminum Co ,370 U.S 9, affirming126 NLRB 14102RespondenthasexceptedtotheTrialExaminer'srecommendation that it engage in collective bargaining, uponrequest, with "whatever bargaining agent is designated as the165 NLRB No. 8that they no longer worked for Respondent. Finally,that night when the group of strikers appeared atRespondent'spremisesandunconditionallyrequested reinstatement to their mailing room jobs,Superintendent Wilson refused them because, as hestated, they had walked off their jobs. Thereafter,Respondent removed the strikers' names from itslist of mailing room employees and has persisted inits refusal to reinstate them. In view of the foregoing,and other supportive evidence in the record, we findthatRespondent discharged itsmailing roomemployees on May 7, 1966, and has continuallyrefused to reinstate them in reprisal for theirengaging in a concerted work stoppage.We agree with the Trial Examiner that theseemployees engaged in protected concerted activitywithin the ambit of Section 7 of the Act.'Consequently,theRespondent'sconduct indischarging and refusing to reinstate them for thislegitimate exercise of their rights is violative ofSection 8(a)(1) of the Act; thus, the remediesrecommendedbytheTrialExaminerareappropriate.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner, asmodifiedbelow,and hereby orders that theRespondent, A.H. Belo Corporation, Dallas, Texas,itsofficers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner'sRecommended Order, as herein modified:1.Deleteparagraph2(d)fromtheTrialExaminer'sRecommended Order and reletterpresent paragraphs 2(e) and (f) as paragraphs 2(d)and (e), respectively. Correspondingly, delete thenext to the last paragraph from the Trial Examiner'sRecommended Notice.2.Substitute the following for paragraph 1(b) ofthe Trial Examiner's Recommended Order:"(b) In any other manner interfering with,restraining, or coercing any of its employees in theexercise of their rights to self-organization, to form,join,orassistlabor organizations, to bargaincollectively through representatives of their ownchoosing, and to engage in any other concertedactivities for the purposes of collective bargaining orothermutual aid or protection as guaranteed bySection 7 of the Act."3.Add the following Armed Forces provisioncontained in paragraph 2(b) of the Trial Examiner'sRecommendedOrdertotheExaminer'sRecommended Notice:exclusive representative of all the employees in the appropriateunit in the mailing room " Because material matters relating to abargaining order were neither alleged nor litigated, we find meritin Respondent's exception. BELO CORPORATIONNote: We will notify each of the above employeesifpresently serving in the Armed Forces of theUnited States of his right to full reinstatement uponapplication in accordance with the Selective ServiceAct and the Universal Military Training and ServiceAct, as amended, after discharge from the ArmedForces.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE L. POWELL, Trial Examiner: With all partiesrepresented by counsel, this proceeding was heard onJuly 19 and 20, 1966, in Dallas, Texas, on complaint of theGeneral Counsel of the National Labor Relations Board,herein called General Counsel, and answer of A.H. BeloCorporation, herein called Respondent.'The issues raised by the complaint and answer are: Didthe Dallas Evening News, through its agents, refuse toconsider or process a grievance of certain "extra" boysincluding "slippers"; because of this refusal did theystrike; and did they seek to terminate the strike by makingan unconditioned offer to return to work. Also involvedwere issues of whether they were discharged onMay 7-and were refused rehire by Respondent. Section8(a)(1) of the National Labor Relations Act, as amended,herein called the Act, is involved.Timely briefs were received from the General Counseland from the Individuals on August 17, and fromRespondent on August 18.2Upon the entire record, including the parties' briefs andmy observation of the witnesses while on the stand, Ihereby make the following:FINDINGS OF FACT AND CONCLUSIONS1.THE BUSINESS OF RESPONDENTIt is admittedby theparties, and I find,that Respondentis engaged in publishing the Dallas Morning News and inoperating radio stationWFAA and televisionstationWFAA-TV inDallas, Texas. During the past calendar yearRespondent,in the course and conduct of its newspaperpublishing operations,held membership in or subscribedto various news services including The Associated Press,the United Press International,and theNew York TimesNews Service.Italsopublished various syndicatedfeatures including Publishers Newspaper Syndicate andBell-McClure Syndicate.Further,it advertised nationallysold products and services including American Airlines,EasternAirlines,and the ManhattanLifeInsuranceCompany. Its gross revenues from its publishingoperationswere in excess of$200,000.Accordingly,Respondent admits and I find Respondent to be engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.H.THE UNFAIR LABOR PRACTICESA. Employee StatusLewis E. Elam, Jr., Donald R. Melton, Ronald J. Payne,and Charles R. Mitchell, herein called the Individuals,filed the charges in this case against the Respondent ontheir own behalf and on behalf of 64 others (listed onAppendix "A" of the complaint), who worked regularly onWednesday and Saturday nights, and on such other nights23as directed, in the mailroom of the Dallas Morning News"slipping," bundling, and preparing the printed papers fordistribution. Respondent employs 9 or 10 "regulars" whowork daily in the mailroom but in order to get out the morebulky Thursday and Sunday editions Respondent usedthese 68 high school and college students aged 16 to 18,calling them "extra boys." Respondent attempted to castdoubt on the regularity of their employment but itssupervisor,Wilson, admitted that they worked "everyweek" on Wednesdays and Saturdays even includingholidaysand that they also work days on whichRespondent posts notices of special runs. Melton crediblytestified that he had worked for Respondent for about 2years prior to May 7, 1966, averaging about 24 hours ofwork per week over the 2-year period.3I find the Individuals and the remainder of those listedin the Appendix of the complaint, all herein referred to as"the boys," to be "employees" of Respondent's "mailroom" within the meaning of Section 2(3) of the Act.1.May 7,1966During the week before Saturday, May 7, the boystalked among themselves about what they thought to betheir low wages, long hours, unsafe practices, lack ofsafety devices on machinery, and other grievances. Thewages ranged from $1.25 to $1 50 an hour or $12.50 for"slipping" 10,000 papers. The hours were very longevidenced by the fact that sometimes the boys would work15- or 16-hour stretches reporting in at 11 a.m. and work,with little time off,until2 or 3 a.m. the following morning.4Whatever the cause, be it long hours with little rest orcarelessness, there was evidence that Tony Stevens hadbeen hurt falling from a conveyor and another "got hishead smashed up"in a similaraccident.The complaintissued onJune 22, 1966, based upon a chargefiledby the Individuals on May 11, 1966 The answer byRespondentwas filed on June 29, 1966 All dates are in 1966unless otherwise noted2 Joint exhibits 1, 2, and 3 were received by me on July 25, 1966,with a stipulationby all the parties that they be received intoevidence Thestipulationand the joint briefs are hereby admittedinto evidence.Wilson's testimonyin pertinentpart followsMR WELLS You mean you will put a slip on the board onWednesday night for these boy[s] to see thatthe next timethey are wanted is, say 8 o'clock on Thursday or 9.30 onFriday, or whatevertime itis Saturday?THE WITNESS [Wilson] We doan extra slipMR WELLS And you expect these boysthat are workingthereWednesday night to observethat bulletinboard andguide themselves accordingly to come back to work9THE WITNESS We not onlyexpect it,but they do itOne of the grievances Lewis Elam tried to bring up beforeWilson on May 7 had to do with an accident the precedingmorning inwhich Frost had cut offpartof hisfinger in the movingmachinery The same thing had happenedsometimebefore toElam The testimony of Wilson as he was questioned by Mr WellsfollowsQ You told him [Frost], "If you just be careful, youwouldn't be cutting your finger 9"A That's trueQ And he [Frost]complained at the time it happened tohim at 2 or 3 o'clock in themorning, afterhe had beenworking since 11 o'clock theprevious morning, and he wastired 9A If a man istired,does he put his handon movingmachinery?Q Is that what Mr. Lewis Elam tried to tell you in youroffice thatmorning?A. That is what he said 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe boys wanted a wage increase, a minumumguarantee for call-in pay, pay for one-quarter hour's workrather than only for one-half hour's work, and a rest periodevery 5 hours. The normal work schedule was from11 a.m., with 30 minutes for lunch between 12 and 12:30p.m., straight through to 7:30 or 8 p.m. when there was a30-minute supper break. Then they would work until10 p.m. After a 1-hour break work began again at 11 p.m.with quitting time at 2 or 3 a.m. the following morning.These were the matters discussed among the boys onFriday night, May 6, at a meeting in front of the Newsbuilding attended by about 40 and chaired by JamesBennett. Bennett told them "that we ... were going to getsomething better for them ... or we weren't going towork."The following morning, May 7, the Individuals 'toldWilson, superintendent of the mailing room,5 that theywanted to talk to him. He let into his office a group of 14 ofthe boys. Wilson then was handed a handwritten list of theboys' grievances. They also complained about the lack ofsafety features on the machinery. Wilson heard theirrequests and asked them by "what authority" were theyspeaking for the boys. They told him to look out thewindow where he could see the remainder of the morethan 60 mailroom employees (the boys) standing looking inthe office at a time when they ordinarily would have beenworking.They asked Wilson what he was going to do about thegrievances. He replied, "Well, I have no authority.... AllI can tell is tell you I will talk with Mr. Blum and see what Ican do in the next 3 or 4 weeks." The boys asked Wilson totelephone Blum. He refused, asserting, "Well, I didn'teven know where Mr. Blum is. It is his day off ... I don'tknow how to get hold of Mr. Blum." Milton asked him tocall Blum's house at his, Melton's, expense but this wasrefused.Melton then asked Wilson if he, Melton, couldcallMr. Blum's house to which Wilson replied that hecould not. Melton asked for permission to talk to Blum andthis too was refused by Wilson.Melton then said, "Will you give us something definite,then, give us something we can be sure of?" Furtheraccording to Melton's credited testimony, Wilson replied,"Well, no I can't. Maybe in the next 3 or 4 weeks.... Now,you all can either get back to work or get out." Meltonreplied, "I am gone."6The boys then all congregated on the walkway betweenthe Communications Center and the News building, whereMelton and Payne reported on the meeting with Wilson,telling them that Wilson would not give them anythingdefinite and would not let them talk to Blum but insteadtalked of "three or four weeks." A few of the boys,however, some four, five, or six, went to work as scheduledand did not participate in the mass meeting.Melton and Bennett went back into the News building toget their personal belongings. They were met by Wilsonwho grabbed Melton by the shirt collar saying, "What areyou doing here? You don't work here, get out." However,5Wilson's titlewas admittedby Respondentin its answer6Wilson's testimonyis quite similarexcept he testified that hesaid, "Then, if you don't want to work, please step out." I do notcredit this more gentlemanlystatement as it is outof characterwith his attitude toward the boys as manifested in the trial Also itisoutof keeping with his treatment of Melton later on thatmorning aswill be detailed laterWilson'sinsistencethat he told the boys "next week, if youwant a meetingwith Mr Harrison and Mr. Blum, next week I willMelton was permitted to get his clothing and returned tothe assembled boys.In about 15 minutes Wilson appeared and asked theboys if they were ready now to go to work. Meltonrequested an additional 15 minutes for the boys to talk itover.7According to Melton's credited testimony the followinghappened:Q. Okay.Thenwhathappened?Didanydiscussion take place within that fifteen minutes orso?A.Yes, sir, we had a long discussion on whateverybody was in agreeance with staying there, someof them wanted to take a vote. I said, "No, no,everybody makes up their own mind. Nobody is goingto decide the fate of anybody. It is going to be on anindividual basis. If you want to go back to work,nobody is going to say anything about it. If you want tostay here, fine."Q. Then what happened?A. I said, "Anybody wants to go back to work, goon, and I will go and tell Mr. Wilson that the rest of usare staying." So I did.Q. Nobody went back, everybody stayed over theretogether and made up their own mind?A.Yes, sir.Q. Then after that, did you ever have any furthercontact with Mr. Wilson?A.Yes, sir, he come back a little later. About ten,fifteenminutes, he came back and told us that wewould either have to go back to work or get off theDallas Morning News property.Q. At that time, you went to the parking lot?A.Yes, sir, we were still on the parking lot.Q. Tell us as slow as you can what he told you?A.He came walking out of the building, followedby him were security guards stationed there duringthe day to make sure nobody got on the lot for parkingthat wasn't supposed to be there. It kind of looked likehe meant business. He told us to get off the lot if weweren't going back to work.After the 14 boys had left Wilson's office but beforeWilson came out to ask them if they were ready to go backto work, Wilson had called Blum "at about 11:30 or 11:45"telling him "the boys had walked out." Blum asked Wilsonif he were "doing all right getting the paper out." Wilsontold him "we are calling in help" and Blum replied, "Well,keep up the good work." No mention was made in theconversation about grievances. Apparently Wilson did notgive them much thought as he testified:Q.Mr.Wilson, if you wanted to be fair to theseboys, wouldn't you, when you went out there in thatparking lot, wouldn't you have told them, "I have justtalked to Mr. Blum, we can set this thing up Mondayor Tuesday of next week-now, you all go on back towork so we can get this paper out." Did that everoccur to you?A.No, I don't think it did.set it up nextweek," is not creditedIt is inconsistentwith the 3-to 4-weeks' prediction a few minutes earlier withoutindicating achange of heart. Moreover, although he had meanwhile talkedwith Blum he had notasked Blum to arrange a meetingwith theboys nor did he indicate to the boys that he had talked to Blum. Asnoted above, a few minutes earlier he had refused to let MeltoncallBlum, and had told the boys he did not even know whereBlum was BELO CORPORATION25The boys remained in the News parking lot for a shorttime thereafter,until Supervisor Conkle shouted to themand told them to "get off his property,we didn'twork thereanymore."Meanwhile,Wilson returned to the parking lot and toldthe boys to get off the News' property. The boys thereuponmoved in a body to a public park, Ferris Plaza,immediately across the street to the north of the Newsbuilding. There they wrote out a list of their grievances,designated 5 of their number as"spokesmen,"and 63 ofthem signed the document.This document is reproducedas follows:Made May 7,1966We the undersign[sic]were given the concent[sic] by the extra boys on the foiling [sic] pageto speak for them at a meeting to review ourrequest and grievances.Committee members1.Ronald J. PayneFE 7-38772.Donald R. MeltonAX 8-25693. Charles R. MitchellBR 9-87734. Ruben WalkerFR 1-19905. [blank]These action[sic] are due to the refusal to bargain bythe Mailing Room Superintendent Red Wilson. [endof page 1]Made May 7,1966Request & Grievances1.$15 for 10,000 papers on Saturday. $1.50 for 1thousand papers on Saturday.2.15 [cent]-25 [cent]raise for everyone.3.5-6 min. for everyone.4.Safety shields on machines.5.Brakes [sic] every five hours.6.Paid by 1/4 hourinsteadof 1/2 hour.[end of page 2]Made May 7,1966[There followed sixty-three signatures of theboys working in the mail room.]About mid-afternoon, Melton and Payne walked acrossthe street to the News building to see Wilson, but thesecurity guard there barred their entry telling them that hehad been instructed"to keep us off the property."8The boys remained on the public plaza all day untilabout 8 p.m. when they were invited to the I.T.U. unionhall.At the hall they discussed their problems and decidedto return to Respondent's plant and offer to return to work.TheRespondent'sanswer admitted andWilsonadmitted that the boys all sought and were deniedreinstatement at or about 10:30 p.m. The creditedevidence is that at or about 10:30 p.m. that night the boysreturned to the plant in a group where Melton,speakingfor the entire group,"told them[Wilson]we'd like to haveour jobs back and go back to work right away." Wilsonrefused to reinstate them telling them,"No, youcannot.You walked off the job." Melton insisted that they hadbeen"fired,discharged."Wilson reiterated that theywould not be taken back because "you walked off.... youwalked off and left a job of your own accord."He made nomention of replacements at the time yet that became oneof his positions at the hearing herein.The boys kept insisting on their jobs and then asked fortheir pay to date. Wilson refused the job offers but toldthem they could return for their pay next Wednesday. Theboys remained until the police, at the Respondent'sinstigation, told them to get off the News' property as theywere trespassing.The following day, Sunday, May 8, Payne went to theNews' to work according to the schedule which had beenmade the previous Thursday.He was stopped by the guardand was told that he was not to be admitted.Payne askedto talk to Conkle,assistant superintendent of the mailingroom,on the telephone.The guard permitted the call.Payne's undisputed evidence is:Q. (By Mr. Wells) What did Mr Conkle say to you,and what did you say to him on the intercom?A.Well, I picked it up,and I said,dialed thenumber,and said,"Mailing Room,"and I said, "Mr.Conkle, I'd like to talk to you for a few minutes."He said,"Ihave nothing to say to you."I said,"Well, Mr.Conkle, I have a right-"and I got aboutthat far,and he hung up the phone.Q. Is that the extent of the conversation?A. That was the full extent of the conversation.The following day, Monday, May 9, Payne,meeting withBlum and Harrison in the News office, handed Blum awrittenmemorandum of the employees'grievances andasked what could be done, Blum replied, "I don't see whyyou have anything to say. You are not an employee of thiscompany any longer." Blum kept saying, "the extra boyshad tried to hold up the operation of the paper, . . .and noindividual,or group of individuals,was ever going stop theDallas Morning News from going out."On Tuesday, May 10, Melton and Jim Templeton had asimilar conversation with Blum and Harrison.Blum againreiterated:"I don'tknow why you are interested [aboutresolving grievances]you are not an employee of thiscompany," and "no individual or group of individualswould stop this paper from going out."Blum was present at the hearing but did not testify. Nordid he make any reference in his conversation that theboys had been replaced.2.Defense of "replacement"Wilson insisted at the hearing that theboyshad all been"replaced" by 9 p.m., May 7. But on cross-examination headmitted:That since May 7, "We did have a little troublegetting help in the mailing room."He testified:Q. Andyou have advertised all over the State ofTexas for mailers,haven't you?A.Yes, sir.Q. At the same time you were taking these boysthat had worked regular extra for you off the list ofeven probable employment?A.Theboys had quit.Ihad no choice in takingthem off.Moreover, the alleged"replacements"hired on May 7,were "people out of [the News] office [called] to comehelp.out."Solicitors,who had been asked to getanybody they could get, brought in "their boys," and BoyScouts of America. Wilson acknowledged that he turned toevery possible source"whether or not a man had any skillas a slipper or not."The following excerpt from Wilson'stestimony on cross-examination is revealing:Q. . . . You had to take whatever you could get?A.Not whatever we could get, no, sir, we had achoice. Fifteen years olds, we didn'twork.Fourteenyear olds, we didn't work, but we took them fromsixteen on up that were able to work.8This is fromMelton'screditedtestimony. 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. You take them from sixteen on up whether theyare experienced or not or whether you had to get themthrough the Boy Scouts or from the solicitors or fromthe office boys up in the News office, or wherever elseyou could get them, didn't you?A.Right.Q. And some of these boys just wore themselvesout by 6:00 or 7:00 o'clock and had to leave, didn'tthey?A.Had to leave?Q.Well, at least they said they did?A. They said they wanted to go. They didn't haveto leave, no, it was their choice.Q. Their choice was because they were notexperienced in this work, and they just worethemselves out, even though they were topping andnot slipping?A. The first night I worked, I wore myself out too.Q. So by 10:30 that night you had the choice ofkeeping on these people who were worn out tired andunable to slip, and the best they could do wastop-that was the choice on the one hand, or on theother hand, you could take your experienced crew ofsixty people who were there begging to go back towork, isn't that right?MR. LESH: I will object to that. I don't believe thereis any testimony, and he wouldn't be in a position totestify whether they were too tired, unable to slip.TRIAL EXAMINER: I will permit the questions.Q. (By Mr. Wells) Isn't that right?A. (No response.)Q. The boys were tired, isn't that right?TRIAL EXAMINER:Will you read his answer?(The last answer was read by the reporter.)THE WITNESS: This crew of sixty told me theydidn't care to work for me, so I respected theirwishes.Q. (By Mr. Wells) They were there telling you at10:30 they wanted to come back to work, and theycared to work for you?A.They was demanding, then, because they said,"We have the union behind us, we have the LaborRelations Board. You are forced-"Q. You thought you ought to discipline thembecause of what they had done earlier in the day?A. Not at all, because in previous years, whenevera man says he doesn't want to work for us, we respecthis wishes. If he comes back two or three times afterthat, and definitely shows he is interested in working,then I will reconsider him if he is worth taking backon.Q.Did you tell the boys that at 10:30 that night, orat any other time?A. I told the boys they had quit, that it was theirdecision.Respondent denied having a master payroll butadmitted keeping a list of all extra boys in the mailroom.After the hearing in the instant case, I accepted intoevidence some joint exhibits filed by all the parties. Thesejoint exhibits are the lists of the boys kept by Respondent.One of them is the list of May 7, one is the list as of May 8,and the other is a list as of the following month of June. ItBSec 8(a) It shall be an unfair labor practice for an employer-(1) to interfere with, restrain, or coerce employees in theexercise of the rights guaranteed in section 7Section 7 states-Sec 7 Employees shall have the right to Self-organizationis noted by comparing these lists, that although the boys'names appear on the May 7 lists they do not appear on thelater lists of May 8 or June(except for the few boys whodid not walk out on May 7).The General Counsel andcounsel for the Individuals emphasize the fact thattheboys who engaged in the walkout on May 7 were not on theMay 8 list even though onMay 7 at 10.30 p.m. theyofferedto return to work and at that time permanent replacementshad not been hired.Wilson admitted that"nobody even suggested to ...[theMay 7 replacements that] ...they were getting apermanent job." It was not until toward the end of the shiftSunday morning(sometime after 10:30 p.m. Saturday) thatthe replacements were advised of the availability of futurework.Accordingly,I find the boys were not permanentlyreplaced until several hours after they had requestedreinstatement.Wilson testified in effect,that he was following a policythat "where a boy quits, we let him cool off for a while."B. Analysis and Conclusions 9Taking Up first the proposition of Respondent that"where a boy quits, we let him cool off for awhile," wehave the question of whether this applies to the instantcase, and if so is there a violation of the Act by maintainingits established policy.The evidence reveals that the supervisor told the boyson several occasions over a period of about 4 hours "eithergo back to work or get off the premises." An employer hasthis right to require its employees to work or leave thepremises. The employees cannot engage in a strike or aconcerted refusal to work and at the same time remain attheir job stations. The important question to be resolved inthis case is whether Respondent was telling the boys totake their concerted activity off the premises (a legalposition) or was Respondent telling the boys to abandontheir concerted activity or be considered as having "quit"their employment (an illegal position).The Respondent has consistently maintained theposition that the boys "quit." It has never considered theiraction as a protected concerted activity under Section 7 oftheAct.This conclusion follows from actions andstatements of Respondent's agents. As illustrations,Respondent followed its procedure relating to boys whoquit by letting them "cool off for awhile"; it took theirnames off the list of extra boys it regularly calls in to work;Wilson refused the boys' application to return to work at10:30 p.m. Saturday because they "walked off and left ajob of [their] own accord"; Conkle refused to talk toPayne on Sunday, the following morning; Blum alsorefused to talk to Payne on Monday, the next day, tellinghim "you are not an employee of this company anylonger"; and on the very day of the walkout, Saturday,Melton and Bennett attempted to get into the Newsbuilding to get their personal belongings but were met byWilson who grabbed Melton by the shirt collar saying,"What are you doing here? You don't work here, get out."I conclude from this evidence that Respondent was givingthe boys the "Hobson's Choice," a choice without analternative, of giving up their right to engage in protectedconcerted activity or being considered as having quit their.to bargain collectively through representatives of theirown choosing, and toengage inother concerted activities forthe purpose of collective bargaining or other mutual aid orprotection . BELO CORPORATIONemployment.Bymakingcontinuousemploymentconditioned on giving up the right to engage in a concertedwalkout, Respondent has interfered with and restrained itsemployees in the exercise of rights guaranteed in Section 7of the Act and in so doing has violated Section 8(a)(1) of theAct.The Respondent did not accept the fact that theemployees had not only the right to concertedly presenttheirgrievancebutalsotheright,under thesecircumstances, to cease work. Wilson admits he made noadjustments when grievances were presented him onSaturdaymorning.But even assuming, without deciding, that the boys inthe instant case "quit" their employment becauseRespondent refused to process their grievances overwages, hours, and working conditions (which indeed wasall the boys were interested in), there is a violation of theAct here because at 10:30 p.m., Saturday they applied forreemployment (rather than "reinstatement," the termused if a "strike" rather than a "quit" were involved) anreemployment was denied them. It was denied themadmittedly in order tochilltheir concerted action. Toforce the boys to "cool off for awhile" interferes with,coerces,and restrains them from engaging in theconcerted action of quitting brought about by the fact thatthe grievances over working conditions, etc., were notprocessed.N.L.R.B. v. Darlington Mfg. Co.,380 U.S. 263,275 (1965). The policy of the Congress in enacting the Actwas to protect employees when they concertedly engagedin just such activities. Accordingly, Section 8(a)(1) isviolated.Not only did the refusal to take the boys back at 10:30p.m. on Saturday, May 7, violate the Act but again onMay 8 when Respondent removed them from the list of theboys, Respondent interfered with, coerced, and restrainedits employees who were engaging in protected concertedactivities for their mutual aid and protection. The law onthese points is set out in the following cases:Morrison-Knudsen Company, Inc. v. N.L.R.B.358 F.2d 411 (C.A. 9);N.L.R.B. v. Peter Cailler Kohler Swiss Chocolates Com-pany, Inc.,130 F.2d 503 (C.A.2);N.L.R.B. v. Schwartz,146 F.2d 773 (C.A.5);N.L.R.B. v. Phoenix Mutual LifeInsurance Company,167 F.2d 983 (C.A.7);Carter Car-burator Corporation v. N.L.R.B.,140 F.2d 714 (C.A. 8);N.L.R.B. v.Washington Aluminum Company, Inc.,370U.S. 9.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section II,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.IV.THE REMEDYIt having been found that Respondent violated Section8(a)(1) of the Act, and in order to effectuate the policies ofthe Act, it will be recommended that it cease and desisttherefrom, offer to reinstate the employees named hereinto their same or substantially equivalent jobs, withbackpay from 10:30 p.m., May 7, 1966, computed inaccordance with the formula set forth inF.W. WoolworthCo.,90 NLRB 289, andIsis Plumbing & Heating Co.,138NLRB 716, and that it post an appropriate notice.27The nature of the unfair labor practices is such that anadditional order will also be recommended. As the strikebegan over the refusal of the Respondent to bargain withits so-called extra employees in the mailroom by refusingto process a grievance over wages, hours, and terms andconditions of employment, it will be recommended thatRespondent be ordered to bargain collectively withwhatever bargainingagent isdesignated by a majority ofitsmailingroom employeesin anappropriate unit.Further, as the nature of the unfair labor practices hascaused the loss of employment it goes to the very heart ofthe Act and is such that a broad cease-and-desist orderappears warranted and will be recommended.N.L.R.B. v.Entwistle Mfg. Co.,120 F.2d 532,536 (C.A. 4).Accordingly, on the basis of the foregoing findings andconclusions and on the entire record, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The boys are employees within themeaning ofSection 2(3) of the Act.3.By refusing to reinstate the boys to their jobs at 10:30p.m.,May 7, 1966, Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERRespondent A.H. Belo Corporation, its officers,agents,successors, and assigns, shall:1.Cease and desist from:(a) Interferingwith,restraining,orcoercing itsemployees fromengagingin concerted activities for theirmutual aid or protection by refusing them employment orby removing them from the list of employees regularlyused by Respondent to fill "extra" jobs in the mailroom ofthe News.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights underSection 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer to reinstate (if not already so reinstated) eachof the following named persons to his former orsubstantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make himwhole in the manner described in the portion of thisDecision entitled "The Remedy" for any loss of earningssuffered by reason of the discrimination against him.Aguuar, GlenAlcala, JoeArredondo, TedBeard, Jimmy D.Bennett, JamesBlackwell, RickeyBlythe, MikeBurgess, BillyByrd, LarryCarter, RayCastro, RosendoChamberlain, JoeDavis, JohnDean, TommyDoerr, MikeDuncan, MikeElam, Lewis E., Jr.Gatlin, BobbyGooch, JerryGraves, Jay KennethHamm, DavidHaney, RobertHilton, Mike E.Holleyhead, JimmyHouse, Ross T., Jr.Howard, Parker 28Hugghins,RonaldJeter,RonnieJones, MarshallKing,DonaldLand, JimmyLang, BruceLuckert, GaryLuckert, GlennMalone, RyzieMartinez,DavidMcCasland, RogerMcCutchen, RobertMcCutcheon, DavidMelton, Donald R.Miller, Marshall S.Milliron,WesleyMitchell, Charles R.Mitchell, RichardNeal, SteveNoah, Victor, Jr.Pollock, Larry PaulDECISIONS OF NATIONAL LABOR RELATIONS BOARDPayne, RonaldPosey, JamesRaley, BillSalazar, Julian L.Sellers, GarySmith, MelvinSpears, EugeneStephens, TomStone, DewayneSwan, JoeFunnell, LeoWalker, JoeWalker, RickeyWalker, RubenWhatley, JimmyWilliams, HalWilliams, RonnieWilson, AlbertYeakley, MarkZimmerle, RobertZipperer, Bob(b)Notify each of the above if presentlyserving in theArmed Forces of the United States of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.(c)Preserve and, upon request, make available to theBoard,or its agents,for examination and copying, allrecords including, for example, payroll records, socialsecuritypayment records, timecards, and personnelrecords and reports necessary to determine the amounts ofbackpay due.(d)Upon request, bargain collectively with whateverbargainingagent is designated as the exclusiverepresentative of all the employees in the appropriate unitin the mailing room and embody in a signed agreement anyunderstanding reached.(e)Post at its place of business at Dallas, Texas, copiesof the attached notice marked "Appendix."10 Copies ofsaid notice, to be furnished by the Regional Director forRegion 16, after being duly signed by an authorizedrepresentativeofRespondent, shall be posted by itimmediately upon receipt thereof and maintained by it for60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.(f)Notify the Regional Director for Region 16, inwriting, within 20 days from the date of the receipt of thisDecision, what steps it has taken to comply herewith."11 In the event that this RecommendedOrder is adopted by theBoard,the words"a Decisionand Order"shall be substituted forthe words"the RecommendedOrder of a TrialExaminer" in thenotice. In the further event that the Board'sOrder is enforced bya decree ofa United StatesCourt of Appeals, the words "a Decreeof the United States Court of AppealsEnforcingan Order" shallbe substituted for thewords "aDecisionand Order."11 In the event that this RecommendedOrder is adopted by theBoard,thisprovision shall bemodified toread:"Notify theRegional Director in writing, within 10daysfrom thedate of thisOrder,what steps the Respondent has takento comply herewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOT discriminate in the hire and tenure ofemployment of employees who engage in concertedactivity for their mutual aid and protection.WE WILL NOT in any other manner interfere with,restrain, or coerce any of our employees in theexercise of their rights to self-organization, to form,join,orassistlabororganizations, tobargaincollectively through representatives of their ownchoosing, or to engage in any other concertedactivities for the purposes of collective bargaining orothermutual aid or protection as guaranteed bySection 7 of the Act.WE WILL offer to the following employees theirformer jobs and make them whole for any loss of paysince10:30 p.m. May 7,1966.Aguilar, GlenAlcala, JoeArredondo, TedBeard, Jimmy D.Bennett, JamesBlackwell, RickyBlythe, MikeBurgess, BillyByrd, LarryCarter, RayCastro, RosendoChamberlain, JoeDavis, JohnDean, TommyDoerr, MikeDuncan, MikeElam, Lewis E., Jr.Gatlin, BobbyGooch, JerryGraves, Jay KennethHamm, DavidHaney, RobertHilton, Mike E.Holleyhead, JimmyHouse, Ross T., Jr.Howard, ParkerHugghins,RonaldJeter, RonnieJones, MarshallKing,DonaldLand, JimmyLang, BruceLuckert, GaryLuckert, GlennWE WILL bargainbargainingagent isMalone, RyzieMartinez, DavidMcCasland, RogerMcCutchen, RobertMcCutcheon, DavidMelton, Donald R.Miller, Marshall S.Milliron, WesleyMitchell, Charles R.Mitchell, RichardNeal, SteveNoah, Victor, Jr.Pollock, Larry PaulPayne, RonaldPosey, JamesRaley, BillSalazar, Julian L.Sellers, GarySmith, MelvinSpears, EugeneStephens, TomStone, DewayneSwan, JoeFunnell, LeoWalker, JoeWlker, RickyWalker, RubenWhatley, JimmyWilliams, HalWilliams, RonnieWilson, AlbertYeakley, MarkZimmerle, RobertZipperer. Bobcollectivelywithwhateverdesignated the exclusivebargainingrepresentative of all the employees in theappropriate unit in the mailing room and embody in asigned agreement any understanding reached.All our employees are free to engage in concertedactivities for their mutual aid and protection. BELO CORPORATION29A. H. BELOCORPORATIONfrom the date of posting, and must not be altered, defaced,(Employer)or coveredby anyother material.If employees have any question concerning this noticeDatedByor compliance with its provisions, they may communicate(Representative)(Title)directlywiththe Board's Regional Office, Sixth Floor,Meacham Building,110West Fifth Street, Fort Worth,Thisnotice must remain posted for 60 consecutive daysTexas 76102,Telephone Edison 5-4211,Extension 2131.